Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14, 16, 17, 20, 22-36 and 55-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertucelli et al.(2015/0118476) in view of Colman(6,121,338).
Bertucelli et al. discloses polyisocyanurate foam prepared from isocyanate, polyol(s) as claimed, blowing agent, which may include n-pentane and isopentane as claimed by applicants’ claim 34 and water as defined by applicants’ claim 35, fire retardant as claimed, including non-halogenated flame retardants and TCPP as claimed by claims 22-24, catalyst and surfactant as claimed by claim 36 and densities as claimed by claim 25 (see abstract, paragraphs [0010]-[0127], [0132], Examples and claims).  As to the hydroxyl containing low-molecular-weight additive of the claims, it is held that any one of the multifunctional polyols of Bertucelli et al. are sufficient to meet this requirement of the rejected claims 
Bertucelli et al. differs from applicants’ claims in that it does not particularly require that its multi-functional alcohols/polyols have molecular weights as prescribed by applicants’ definition of claim terms {see paragraph [0101] of applicants’ specification). However, overlap is evident (see again paragraphs [0059]-[0079]).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any of the multi-functional alcohols/polyols provided for through Bertucelli et al., including those with molecular weights falling in overlap with the ranges of values of applicants’ claims, for the purpose of achieving acceptable reactant mixtures for insulative product development in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results. Further, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 .  Further, a prima facie case of obviousness has been held to exist where the proportions of a reference are close enough to those of the claims to lead to an expectation of the same properties.  Titanium Metals v Banner 227 USPQ  773. (see also MPEP 2144.05 I)   Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
.  


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertucelli et al.(2015/0118476) in view of Colman(6,121,338) as applied to claims 1-14, 16, 17, 20, 22-36 and 55-62 above, and further in view of Bogdan et al.(2014/0220333).
	Bertucelli et al. combined with Colman differs from applicants’ claim 15 in that DEHAMP as an additive is not specified.  However, Bogdan et al. (paragraph [0036]) discloses DEHAMP as a fire retardant that may be used in polyisocyanurate foam preparations. Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the DEHAMP fire retardant of Bogdan et al. as a fire retardant in the preparations of Bertucelli et al. for the purpose of imparting fire retardancy in products developed in order to arrive at the products of applicants’ claim with the expectation of success in the absence of a showing of new or unexpected results.



Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertucelli et al.(2015/0118476) in view of Colman(6,121,338) as applied to claims 1-14, 16, 17, 20, 22-36 and 55-62 above, and further in view of Bogdan et al.(6,086,788).
	Bertucelli et al. combined with Colman differs from applicants’ claim 18 in that isobutanol an additive is not specified.  However, Bogdan et al. (abstract) discloses isobutanol as a vapor pressure depressant that may be used in polyisocyanurate foam preparations. Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the isobutanol of Bogdan et al. as an additive in the preparations of Bertucelli et al. for the purpose of imparting vapor pressure depression and insulation improvements in products developed in order to arrive at the products of applicants’ claim with the expectation of success in the absence of a showing of new or unexpected results.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertucelli et al.(2015/0118476) in view of Colman(6,121,338) as applied to claims 1-14, 16, 17, 20, 22-36 and 55-62 above, and further in view of Pignagnoli et al.(2006/0052467).
	Bertucelli et al. combined with Colman differs from applicants’ claim 19 in that diethylethanolamine (DEEA) as an additive is not specified.  However, Pignagnoli et al. (paragraph [0032]) discloses DEEA as a catalyst that may be used in polyisocyanurate foam preparations. Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the DEEA of Pignagnoli et al. as a catalyst in the preparations of Bertucelli et al. for the purpose of imparting its reaction catalyzing effect in products developed in order to arrive at the products of applicants’ claim with the expectation of success in the absence of a showing of new or unexpected results.

21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertucelli et al.(2015/0118476) in view of Colman(6,121,338) as applied to claims 1-14, 16, 17, 20, 22-36 and 55-62 above, and further in view of Schmidt et al.(2015/0322194).
Bertucelli et al. combined with Colman differs from applicants’ claim 21 in that triethanolamine(TEA)  and sorbitol as an additive combination is not specified.  However, Bertucelli et al. does disclose TEA as a crosslinker (paragraph [0112]) and Schmidt et al. (paragraph [0005] & [0089]) discloses sorbitol as a crosslinker that may be used in polyisocyanurate foam inclusive preparations. Further, MPEP 2144.06 [R-6] holds that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized a blend of the disclosed sorbitol of Schmidt et al. and TEA of Bertucelli et al. in forming the preparations of Bertucelli et al. for the purpose of imparting their recognized crosslinking effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.



	Rejections are held and maintained to be proper for the reasons as laid out above. 
	Applicants’ claims in its allowances for multi-functional alcohols gives allowance for and overlap with the selection of multi-functional alcohols/polyols identified by Bertucelli et al., along with the further disclosed chain extenders and crosslinkers that are sufficient to meet additionally required additive/reactant elements of applicants’ claims.  It is not seen or agreed that difference has been identified through limitation in the claims, nor has such been pointed to in fact through applicants’ arguments on reply.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12, 22-36, 55 and 59-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,525,663. Although the claims at issue are they differ in make-up and overlap in a manner that would have been obvious to one having ordinary skill in the art.

Applicants’ arguments have been considered.  However, rejection is maintained.  The terminal disclaimer alluded to in applicants’ remarks on reply has not been submitted and/or has not currently been made of record.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/                Primary Examiner, Art Unit 1765